         3:13-cv-03362-CSB # 152            Page 1 of 1                                               E-FILED
                                                                      Friday, 06 September, 2019 04:17:58 PM
                                                                                  Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                            Urbana Division



DARWIN RAMIREZ,

               Plaintiff,

v.                                                                  Case No. 13-3362

RICHARD YOUNG, et al.,

               Defendant.


                    ORDER FOLLOWING REPORT OF SETTLEMENT

       This case has been reported settled between Plaintiff and Defendants Richard Young,
Tarry Williams, Jeff Korte, and Jay Alexander.
       IT IS, THEREFORE, ORDERED as follows:
       1. The parties are hereby directed to file with the court, within thirty-five (35) days of
the date of this order, a stipulation of dismissal signed by these parties.
       2. All time tables and scheduled hearings are VACATED as to Defendants Richard
Young, Tarry Williams, Jeff Korte, and Jay Alexander until further order.


       ENTERED this 6th day of September, 2019.


                                                         s/ERIC I. LONG
                                               UNITED STATES MAGISTRATE JUDGE
